Opinion by
Cline, J.
It was stipulated that the bottles in question were marked by means of sticker labels reading “The London Essence Co., Ltd., Peckham, London, British manufacture.” The plaintiff evidently relied on either the word “London” or the words “British manufacture” in support of the claim that the merchandise was legally marked. The name of a city was held not sufficient to meet the marking requirements in Abstracts 36751, 36804, 36752, and 39462, and “British manufacture” was held insufficient in Abstract 37803. The protest was therefore overruled.